The opinion of the Court was delivered by
Huston, J.
I had supposed, the extent of the authority of arbitrators, in a case submitted to them, was pretty plainly expressed in the act of assembly, and long settled by decision.
The power of courts and juries in cases of mutual accounts or? bargains, under the act of 1715, was well settled. The act of 20th March, 1810, gave the parties a power of entering their determination to have arbitrators chosen in'any civil suit or action,&c. and no lawyer ever seriously thought, and no< court have ever decided, that the powers of the arbitrators were less extensive than those of a court and jury. Their powers are, by the 10th sect., of the act of .1810, very extensive ; they are judges of law and fact, and equity; — and their report was to have the effect of a judgment against the party against whom it is made, and be a lien on his real estate until reversed by appeal. Here it is contemplated that the judgment and lien may be against either party. And in the 12th and 14th sections,, regulating the recognizance of bail on appeal, the plaintiff, if he shall not recover a sum greater, or a judgment as or more favorable, &c. which last words have always been held to apply to a case in which there has been a report for a sum in favor of the defendant; and on appeal, he has-lessened the amount of .such finding for defendant.
At first it was not necessary, in order to the determination of a cause before arbitrators, that there should be either declaration, statement,, plea, or issue — nor are the arbitrators to keep a record of their proceedings. 6 Binn. 177, 333. 1 Serg. & Rawle, 19, 435. The act 28th March, 1820, compelled the plaintiff to file a narr. before he could enter a rule to arbitrate ; — but the defendant may arbitrate before narr. filed, or plea pleaded. No one who lived at or since 1810 ever supposed it was the intention of the law that the proceedings of the arbitrators could be at all trammelled by the pleadings. Where a narr. or statement is filed, they look at it, to see for what cause the suit is brought; but it never was expected or intended that they should judge of sufficiency in point of form of either narr. or subsequent pleadings. To their powers, in certain respects, a limit has been established by the Court, to wit: that they shall not give costs, where an express law forbids them, and some such cases.
If the plaintiff in error is right, a proceeding before arbitrators is more trammelled by form than a trial in Court: — for in Court, *157if it becomes necessary, to reach justice, the plea may be changed, or a new one added during the trial; but no such power is given to arbitrators; and it never was expected they would or could exercise it
I may then safely say, that if, in .the case trying, a jury could, under any form of pleadings; find a sum-in favor of a defendant, arbitrators can do it in the same cause, without regard to the pleadings. It has not been even pretended, and it cannot be pretended, that a verdict, finding a sum in favor of the defendant, may not be given in debt or covenant, or any action on contract, wherever two person have been dealing together.
I shall refer to one or two decisions bearing directly on the point in dispute. 2 Serg. & Rawle, 106-a report bad been made against the defendant, who filed two exceptions. The Court say, “the exceptions must be dismissed':- — the defendant complains that the arbitrators erred in point of law, in rejecting his evidence ; but if so, his remedy is not by filing exceptions, but by appeal; the act of assembly gives the arbitrators the power of deciding on the competency of the evidence, as well as its credibility ; and to determine all questions in the cause, as well of law as of fact.”
And again, in 4 Serg. & Rawle, 140, the Court say, the act of March, 1810, has introduced a new system, giving to the arbitrators all the necessary powers for hearing and deciding, without the interference and control of the Court. They are constituled the sole judges of the competence of evidence, and of every question of law or fact arising in the cause, &c.” and again, — “The appeal seems to be the only remedy immediately contemplated by the legislature.” The case then goes on to state, that it must appear that arbitrators were properly chosen, &e. and notice given, before jurisdiction attaches in them, &c., and adds, “But when the jurisdiction of the arbitrators' has completely attached, the cause is out of Court, nor can the Court afterwards make inquiry into the proceedings before the arbitrators, &c.” This case was fully argued by very able counsel, and I supposed, had settled the law. Again, in 8 Serg. & Rawle, 391, the Court say, “If the award was illegal on its face, as is alleged here, the dissatisfied party might appeal to the Court of Common Pleas.” The Court of Common Pleas had in that case interfered without appeal, and this Court reversed what it had done, and reinstated the award.
After such an uniform course of decision, acquiesced in for 20 years, and a decision, as we think, in conformity with the letter and spirit of the act, this matter ought to be at rest. Let the dissatisfied party appeal, or acquiesce, without calling on this Court constantly to be revising and repeating the same matter.
Judgment affirmed.